1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LUCIO A. DELEON,                                  )   Case No.: 1:21-cv-0003 JLT
                                                       )
12                  Plaintiff,                         )   ORDER REMANDING THE MATTER
                                                       )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                         )   § 405(g)
                                                       )
14   ANDREW SAUL,                                      )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                  )   FAVOR OF PLAINTIFF LUCIO A. DELEON
15                                                     )   AND AGAINST DEFENDANT ANDREW SAUL,
                    Defendant.                         )   COMMISSIONER OF SOCIAL SECURITY
16                                                     )

17          On June 17, 2021, the parties stipulated to a voluntary remand pursuant to sentence four of 42
18   U.S.C. § 405(g). (Doc. 12.) Pursuant to the terms of the stipulation, an ALJ shall issue a new decision.
19   (Id. at 1.) Further, the parties stipulated that judgment shall be entered in favor of Plaintiff. (Id.)
20   Based upon the terms of the stipulation, the Court ORDERS:
21          1.      The matter is REMANDED for further administrative proceedings under sentence four
22                  of 42 U.S.C. § 405(g); and
23          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Lucio A. Deleon
24                  and against Defendant Andrew Saul, Commissioner of Social Security.
25
26   IT IS SO ORDERED.
27      Dated:     June 18, 2021                               _ /s/ Jennifer L. Thurston
28                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
